Citation Nr: 1228728	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from January 1979 to January 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  In August 2008, the RO tacitly reopened the Veteran's claim for service connection and denied the claim on the merits.  In June 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

In September 2011, the Veteran submitted an informal claim for service connection for a right leg disorder.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In June 1989, the RO denied service connection for a right knee disorder.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1989.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  Additional VA clinical documentation received within one year of notice of the June 1989 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Right knee injury residuals including total knee replacement residuals originated during active service.  


CONCLUSIONS OF LAW

1.  The June 1989 rating decision denying service connection for a right knee disorder is not final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disorder was received within one year of notice of the adverse decision.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  Right knee injury residuals, including total knee replacement, residuals were incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of the Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

The provisions of 38 C.F.R. § 3.156 (2011) direct, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  
The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

Prior RO Decision

In June 1989, the RO denied service connection for a right knee disorder as "a chronic disability of either knee incurred in or aggravated during the Veteran's active period of military service is not shown by the evidence of record."  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1989.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized:  The report of the Veteran's August 1978 physical examination for service entrance does not refer to a chronic right knee disorder.  A January 1979 naval treatment record states that the Veteran presented "a 4 [year history] of intermittent right knee pain."  No right knee disorder was diagnosed at that time.  The report of the Veteran's November 1982 physical examination for service separation notes no right knee abnormalities.  

In his March 1989 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had injured his right knee in May 1981 when he was pinned "between two engines aboard ship."  

38 C.F.R. § 3.156(b) (2011)

In July 1989, VA clinical documentation dated between February 1989 and May 1989 was received by the Montgomery, Alabama, Regional Office.  A February 1989 VA treatment record states that the Veteran presented a history of a right knee injury in 1980 or 1981.  VA clinical documentation dated in March 1989 reports that that the Veteran was diagnosed with both a right knee ganglion cyst and a "degenerated and torn" right medial meniscus and subsequently underwent excision of the ganglion cyst and a right medial meniscectomy.  

Additional VA clinical documentation was received within the year following notice of the June 1989 rating decision.  It is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection when considered with the previous evidence of record.  The new and material documentation was not addressed by any adjudicatory action prior to the July 2007 rating decision.  Therefore, the Board finds that the June 1989 rating decision remains pending and is not final.  38 C.F.R. § 3.156(b) (2011).  Given this fact, the Board will now turn to the merits of the Veteran's claim.  

Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A veteran who served after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted in the above discussion, the report of the Veteran's August 1978 physical examination for service entrance states that the Veteran neither complained of nor exhibited a right knee disorder.  Therefore, the Veteran is entitled to the presumption of soundness as to a right knee disorder.  

The Veteran was subsequently seen for right knee pain during active service.  The January 1979 naval treatment record states that the Veteran complained of intermittent right knee pain of four years' duration.  He clarified that he had been seen by a doctor in 1978 for his right knee complaints and had been told at that time that he had "no obvious symptoms."  The treating naval medical personnel did not advance a right knee diagnosis.  The report of the Veteran's November 1982 physical examination for service separation notes no right knee abnormalities.  

The February 1989 VA treatment record states that the Veteran presented a history of a right knee injury in 1980 or 1981.  In his March 1989 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had injured his right knee in May 1981 when he was pinned "between two engines aboard ship."  

The March 2007 VA orthopedic evaluation states that the Veteran presented a history of sustaining a 1982 right knee injury aboard ship when an engine "slammed into his right knee."  An impression of "probable right knee medial meniscus tear with longstanding [anterior cruciate ligament] injury, as well as, medial compartment changes consistent with post-traumatic osteoarthritis" was advanced.  The VA orthopedic surgeon opined that:

I do feel that [the Veteran's anterior cruciate ligament] injury and medial compartment arthritis, as well as possible medial meniscus tear, are all related to the 1982 incident which occurred on a Navy ship.  

At an August 2010 VA examination for compensation purposes, the Veteran presented a history of a 1982 right knee injury sustained aboard a naval ship when "a MD58 engine" pinned him against a wall.  The Veteran was reported to have undergone a 1989 right partial meniscectomy; three additional right knee arthroscopic surgeries; and a July 2007 right total knee replacement.  The Veteran was diagnosed with right knee degenerative changes and right total knee replacement residuals.  The examiner opined that:

My impression is that he has right knee pain secondary to degenerative changes, which is most likely caused as a result of his injury in 1982.  Given the fact that he has had 3 arthroscopic surgeries in 1989, followed by total knee replacement surgery at an early age, it is probably suggestive that he could have developed this problem around the time he injured his knee.  

The Veteran asserts that he sustained an inservice chronic right knee injury during active service when his knee was pinned against a wall by an engine.  The claimed injury ultimately necessitated a right total knee replacement.  The Board has no factual basis to question the Veteran's credibility.  Both his treating VA orthopedic surgeon and a VA examiner have concluded that the Veteran's currently diagnosed right knee disabilities are consistent with and etiologically related to an inservice right knee injury.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's post-operative right knee disabiities are related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for right knee injury residuals including total knee replacement residuals.  

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board determines that the June 1989 rating decision is not final and grants the Veteran's claim of entitlement to service connection for a right knee disorder.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  

ORDER

Service connection for right knee injury residuals including total knee replacement residuals is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


